Order entered December 9, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-01382-CV

                          CITY OF TERRELL, TEXAS, Appellant

                                              V.

                  FREDERICK GEORGE EDMONDS, ET AL., Appellees

                      On Appeal from the County Court at Law No. 2
                                 Kaufman County, Texas
                           Trial Court Cause No. 103352-CC2

                                          ORDER
       Before the Court is appellees’ December 2, 2019 motion for an extension of time to file

their brief on the merits. Appellant has not filed its brief on the merits. Accordingly, we DENY

appellees’ motion as premature. See TEX. R. APP. P. 38.6(b).


                                                     /s/   ROBERT D. BURNS, III
                                                           CHIEF JUSTICE